            Case 2:21-cv-00099-CG-SMV Document 12 Filed 09/01/21 Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                     Plaintiff,

v.                                                                 CV No. 21-99 CG/SMV

$9,520.00 IN UNITED STATES CURRENCY,

              Defendant-in-rem.

        ORDER GRANTING DEFAULT JUDGMENT AND ORDER OF FORFEITURE

       THIS MATTER is before the Court on Plaintiff United States of America’s Motion for

Default Judgment (the “Motion”), (Doc. 11), filed August 31, 2021. In the Motion, the United

States of America requests the Court enter a default judgment, pursuant to Federal Rule of

Civil Procedure 55(b)(2), against Defendant $9,520.00 in United States currency. Id.

       The Court, having reviewed the Motion and the relevant law, HEREBY FINDS:

       1.     The statements contained in the Request for Clerk’s Entry of Default, (Doc. 9),

              the Clerk’s Entry of Default, (Doc. 10), and the Motion for Default Judgment,

              (Doc. 11), are true; and

       2.     The Court has jurisdiction over the parties and the subject matter of this action

              and has power to enter a default judgment.

       IT IS THEREFORE ORDERED that default judgment is entered in favor of the United

States as to Defendant $9,520.00 in United States Currency. IT IS FURTHER ORDERED that

all right, title and interest in the Defendant Currency is forfeited to the United States and title

thereto is vested in the United States.

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
